      Case 4:20-cv-01763 Document 1 Filed on 05/20/20 in TXSD Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

LILO ISMAIL, individually and on                 §
behalf of her children Wilsam Alsarraf,          §
Samer Alsarraf, and Maya Alsarraf                §
                                                 §   CIVIL ACTION NO.:________________
       Plaintiff,                                §
v.                                               §
                                                 §
WYMER ENTERPRISES, INC.,                         §
dba MCDONALD’S, and                              §
MCDONALD’S CORPORATION                           §
                                                 §                           JURY DEMANDED
       Defendant.                                §



                            PLAINTIFFS’ ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

       LILO ISMAIL (“Plaintiff Ismail”), individually, and on behalf of her children WILSAM

ALSARRAF, SAMER ALSARRAF, AND MAYA ALSARRAF (Collectively “Plaintiffs”) file

this Complaint against WYMER ENTERPRISES, INC., dba MCDONALD’s and McDonald’s

Corporation (Collectively “Defendants” or “McDonald’s”) to recover damages, and for cause of

action would show the following:

                                  I.         NATURE OF CLAIMS

1.     This action is filed under Title II of the Civil Rights Act of 1964, 42 U.S.C. § 2000a (“Title

II”), to correct unlawful discriminatory practices by a leader in retailing food products, to remedy

acts of racial discrimination, religious discrimination, and discrimination on the basis of national

origin perpetrated against the Plaintiffs.

2.     This action is also filed under 42 U.S.C. § 1981 (“Section 1981”) to seek relief and correct
       Case 4:20-cv-01763 Document 1 Filed on 05/20/20 in TXSD Page 2 of 8



unlawful discriminatory practices by Defendants in places of public accommodations.

3.     Plaintiff seeks equitable relief, liquidated, compensatory and punitive damages, and any

and all other damages for violations of the Title II of the Civil Rights Act (“Title II”) as well as for

violations of Section 1981.

4.     This action is also filed pursuant to the Texas Deceptive Trade Practices Act (“DTPA”),

for unconscionable conduct perpetrated against Plaintiffs by the Defendants.

5.     Plaintiffs seek actual damages, reasonable and necessary attorney’s fees, and treble

damages pursuant to Civil Practice and Remedies Code 38.001 and Business & Commerce Code

for Defendants’ intentional and knowing violation of the DTPA.

                                II. JURISDICTION AND VENUE

6.     This court has subject matter jurisdiction over this case based on federal question

jurisdiction pursuant to 28 U.S.C.§1331. Plaintiffs are bringing this claim pursuant to Title II of

the Civil Rights Act of 1964, 42 U.S.C. § 2000a, et. Seq. (“Title II”) as well as 42 U.S.C. § 1981

(“Section 1981”).

7.     The Court has personal jurisdiction over Defendants based on both general and specific

jurisdiction. Defendants have done business in the state of Texas, and they continue to do business

in the state of Texas.

8.     This Court also has supplemental jurisdiction under 28 U.S.C. §1367, which gives the

district court supplemental jurisdiction over state law claims.

9.     Venue is proper in the Southern District of Texas pursuant to 28 U.S.C. § 1391(b) because

Defendants transacted business within this judicial district and a substantial amount of the events

or omissions giving rise to this Complaint occurred in this district.
      Case 4:20-cv-01763 Document 1 Filed on 05/20/20 in TXSD Page 3 of 8



                                        III. THE PARTIES

10.      Plaintiffs Lilo Ismail (“Plaintiff Ismail”) and her children (collectively “Plaintiffs”) are

individuals currently residing in Fort Bend County, Texas. Plaintiffs sought service from

Defendant Wymer Enterprises, Inc., dba McDonald’s under the meaning of 42 U.S. Code § 2000a

as well as under 42 U.S.C. § 1981 (“Section 1981”).

11.      Defendant, Wymer Enterprises, Inc., dba McDonald’s is a Texas corporation engaged in

the business of preparation and sale of food. Service of Process may be accomplished by serving

its registered agent, Bernard T. Halloran, 2900 Wilcrest, Suite 102, Houston, Texas 77042.

12.      Defendant McDonald’s Corporation is a foreign corporation primarily engaged in the sale

of food, and also in franchising stores. Among other States, Defendant McDonald’s Corporation

transacts business and provides services in the State of Texas and may be served with process

through its registered agent, Prentice Hall Corp. System, 211 E. 7th Street, Suite 620, Austin, Texas

78701.

13.      At the time relevant hereto, Defendants were acting through their agents, servants, and

employees, who were acting within the scope of their authority, course of employment, and under

the direct control of Defendants.

                                IV. CONDITIONS PRECEDENT

14.      On February 25, 2020, Plaintiffs sent a letter pursuant to Texas Business and Commerce

Code Section 17.505, giving Defendant Wymer Enterprises, Inc., dba McDonald’s sixty days to

respond to Plaintiffs’ complaints regarding its unconscionable conduct. Defendant Wymer

Enterprises, Inc., dba McDonald’s did not respond to Plaintiff’s letter.

                                V. BACKGROUND AND FACTS

15.      Plaintiff Ismail is a thirty-four-year-old resident of Texas, who immigrated to United States
      Case 4:20-cv-01763 Document 1 Filed on 05/20/20 in TXSD Page 4 of 8



from Iraq in about 2016. She is of Middle Eastern origin by race. Plaintiff Ismail has three children;

i.e. Wilsam Alsarraf, Samer Alsarraf and Maya Alsarraf.

16.    Plaintiffs are Muslim by faith and Plaintiff Ismail wears a hijab.

17.    On January 23, 2020, Plaintiff Ismail went to Defendant Wymer Enterprises, Inc., dba

McDonald’s store located at 1845 N Fry Road, Katy, Texas 77449 along with her three children

for a meal.

18.    As they arrived, Plaintiffs found four other individuals waiting in the line to place their

orders. Plaintiffs joined the que to get served.

19.    Defendant served all four customers ahead of the Plaintiffs. However, as their turn came,

Defendant began ignoring Plaintiffs. Plaintiffs waited for at least ten minutes for someone to take

their orders. However, Defendant continued ignoring them completely. At some point a few other

customers also began raising their concerns about Defendant’s discriminatory treatment towards

the Plaintiffs because of their race and religion.

20.    In the end, after waiting for at least ten minutes or so, Plaintiff Ismail and her children

failed to receive any service from the Defendant and was left with no choice but to leave the store,

making them feel extremely harassed and utterly embarrassed in front of other people.

21.    Plaintiff Ismail was pregnant at that time, and the whole incident took a huge emotional

and psychological toll on her. The immense stress and emotional disturbance from the whole

incident made her condition worse to the point when she started bleeding and had to be rushed to

the hospital via ambulance within twenty-four hours of the incident. Plaintiff feared miscarrying

her unborn baby from the stress.

22.    Defendant’s discriminatory conduct towards Plaintiffs was so outrageous that it prompted

other customer(s) to raise their voices against such a conduct on Defendant’s part and to videotape
       Case 4:20-cv-01763 Document 1 Filed on 05/20/20 in TXSD Page 5 of 8



the whole or part of the incident on their phones.

      V. FIRST CAUSE OF ACTION: DISCRIMINATION BASED ON RACE AND
      NATIONAL ORIGIN UNDER TITLE II OF THE CIVIL RIGHTS ACT, 1964

23.     Plaintiffs reassert and incorporate by reference all of the above numbered paragraphs.

24.     Plaintiffs would show that Defendants discriminated against them on the basis of their race,

ethnicity and national origin.

25.     Plaintiffs are members of protected class as they are of Middle-Eastern origin by race, and

also because of the fact that the country of Plaintiff Ismail and two of her children’s national origin

is Iraq. Plaintiffs attempted to contract for the services of a public accommodation by placing

orders from a food retailer. Plaintiffs were denied those services, and were harassed and

discriminated against due to their racial identity. Finally, the services were made available to

similarly situated persons outside her protected class who came in the restaurant.

       VI. SECOND CAUSE OF ACTION: DISCRIMINATION BASED ON RELIGION
               UNDER TITLE II OF THE CIVIL RIGHTS ACT, 1964

26.     Plaintiffs reassert and incorporate by reference all of the above numbered paragraphs.

27.     Plaintiffs would show that Defendants intentionally discriminated against plaintiff on the

basis of their religion.

28.     Plaintiffs are members of protected class as they are Muslims by faith. On the day of the

incident, Plaintiff Ismail was wearing a hijab making it visibly apparent that she was a Muslim.

Plaintiffs attempted to contract for the services of a public accommodation by placing orders from

a food retailer. Plaintiffs were denied those services, and were harassed and discriminated against

based on their religion. Finally, the services were made available to similarly situated persons

outside her protected class who came in the restaurant.

      VI. THIRD CAUSE OF ACTION: SECTION 1981 RACIAL DISCRIMINATION
      Case 4:20-cv-01763 Document 1 Filed on 05/20/20 in TXSD Page 6 of 8




29.    Plaintiffs reassert and incorporate by reference all of the above numbered paragraphs.

30.    The Civil Rights Act of 1866 prohibits discrimination against any individual because of

that individual’s race. See 42 U.S.C. § 1981.

31.    Pursuant to 42 U.S.C. § 1981 Plaintiffs plead a cause of action against Defendants for racial

discrimination.

32.    Plaintiffs are members of a racial minority as they are of Middle-Eastern origin by race.

Also, the country of Plaintiff Ismail and two of her children’s national origin is Iraq. Plaintiffs

would also show that Defendants intentionally discriminated against them on the basis of their race

and national origin; and finally, the discrimination was directed toward one or more of the

activities protected by the statute as Plaintiffs were denied the right to make and enforce contract

for the services of a public accommodation by placing orders from the Defendant.

VII. FOURTH CAUSE OF ACTION: UNCONSCIONABLE CONDUCT IN VIOLATION
                            OF THE DTPA

33.    Plaintiffs reassert and incorporate by reference all of the above numbered paragraphs.

34.    Tex. Bus. & Com. Code Ann. § 17.46(a) makes false, misleading, or deceptive acts or

practices in the conduct of any trade or commerce unlawful. Tex. Bus. & Com. Code Ann. §

17.45(5) further defines “unconscionable conduct” as “an act or practice which, to a consumer's

detriment, takes advantage of the lack of knowledge, ability, experience, or capacity of the

consumer to a grossly unfair degree.”

35.    Plaintiff would show that Defendants violated that law by taking advantage of Plaintiff’s

lack of ability, knowledge and experience to a grossly unfair degree.

36.    Defendant represents itself as a nondiscriminatory restaurant open to all customers, but

Defendant misrepresented this when it refused service to Plaintiffs.
      Case 4:20-cv-01763 Document 1 Filed on 05/20/20 in TXSD Page 7 of 8



                                     VIII. JURY DEMAND

37.    Plaintiff demands a jury on all issues to be tried in this matter. Plaintiff has submitted the

jury demand and herein submit the jury fee.

                                    IX. PRAYER FOR RELIEF

38.    For the reasons set forth above, Plaintiffs respectfully pray that Defendants be cited to

appear and answer herein, and for the following relief:

               a. Actual, compensatory and punitive damages in an amount within the

                  jurisdictional limits of the Court;

               b. Treble damages;

               c. interest as allowed by law;

               d. costs of court;

               e. attorney’s fees; and

               f. such other and further relief to which the Plaintiff may be entitled at law or in

                  equity.


                                                              Respectfully submitted,

                                                              O’HARA LAW FIRM



                                                        By:
                                                              PATRICK O’HARA
                                                              S.D. Tex. I.D. 00930973
                                                              State Bar No.: 24060353
                                                              Email: pjo@oharaattorney.com
                                                              ROMIN TAMANNA
                                                              Fed. Bar No. 3355463
                                                              Texas State Bar No.: 24108971
                                                              Email: RT@oharaattorney.com
                                                              O’Hara Law Firm
                                                              14550 Torrey Chase Blvd., Suite 260
Case 4:20-cv-01763 Document 1 Filed on 05/20/20 in TXSD Page 8 of 8



                                          Houston, Texas 77014
                                          Telephone: 281-919-2073
                                          Facsimile: 281-783-2084

                                          ATTORNEYS FOR PLAINTIFF
